Citation Nr: 1547618	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  04-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of drug and alcohol addiction, to include as secondary to a service-connected acquired psychiatric disability.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  He currently receives a 100 percent disability rating for an acquired psychiatric disorder.  

This matter is on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

This appeal was remanded by the Board in February 2013 and March 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the Veteran's drug and alcohol abuse is attributable to his service-connected acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of drug and alcohol addiction, to include as secondary to a service-connected acquired psychiatric disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In January 2003, the Veteran submitted a claim for drug and alcohol abuse, as a result of his service-connected acquired psychiatric disorder (posttraumatic stress disorder with depression), for which he already has a 100 percent disability rating.  The Board notes at the outset that compensation for disorders incurred through willful misconduct, to include the abuse of alcohol or drugs, is generally precluded as a matter of law.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97 (Jan. 16, 1997).  However, where a drug addiction results from an already service-connected disability, service connection may still be warranted.  See 38 C.F.R. § 3.301(c)(3); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

In this case, based on the evidence of record, the Board determines that service connection for drug and alcohol addiction should be granted.  Specifically, the record indicates that the Veteran has used drugs as an apparent coping mechanism since his active duty service.  In fact, at a VA examination in January 2006, he stated that he had a 30-year history of substance abuse, and that his psychiatric symptoms worsened when he finally began to wean himself off his drug dependence.  Given this evidence, the Board concludes that his prior drug use was at least partially a result of his acquired psychiatric symptoms.  

In granting this claim, it should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of Clemons, the original grant of service connection for posttraumatic stress disorder and depression is effectively a grant of all psychiatric disorders (including his drug addiction) unless the evidence raises the specific possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


ORDER

Service connection for residuals of drug and alcohol addiction, to include as secondary to a service-connected acquired psychiatric disability, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


